DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The Claims:
1. (Currently Amended) A dental imaging apparatus, comprising: 
a movable mount comprising at least a radiation source and a digital imaging sensor, the movable mount being adjustable to compensate for a patient's height; 
an actuator that is energizable to move the movable mount in a scan pattern about an imaging area; 
a computer in signal communication with the digital imaging sensor and configured to acquire one or more of two-dimensional images of the imaging area from 
a patient positioning unit coupled to the movable mount and having a first spatial relationship to the scan pattern, where in the first spatial relationship an antero-posterior plane and a plane of symmetry of a dental arch of a patient are coplanar; and 
where the patient positioning unit is configured for movement with the movable mount to compensate for the patient's height and comprises a bite block configured to provide a second spatial relationship to the scan pattern, where in the second spatial relationship the antero-posterior plane and the plane of symmetry of the dental arch of the patient are not coplanar; and 
where the antero-posterior plane is a vertical plane centered on the patient positioning [[unit]] unit, and where the plane of symmetry of the dental arch of the patient is a plane centered on the patient's dental arch

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-12, Katsumata et al. (U. S. Patent No. 9,084,568 B2) disclosed a dental imaging apparatus that comprises: 
a movable mount (14) comprising at least a radiation source (31) and a digital imaging sensor (32), the movable mount being adjustable to compensate for a patient's height; 
30A and 30B) that is energizable to move the movable mount in a scan pattern about an imaging area; 
a computer (12) in signal communication with the digital imaging sensor and configured to acquire one or more of two-dimensional images of the imaging area from the digital imaging sensor positioned relative to the radiation source for the scan pattern; 
a patient positioning unit (25) coupled to the movable mount and having a first spatial relationship to the scan pattern, where in the first spatial relationship an antero-posterior plane and a plane of symmetry of a dental arch of a patient are coplanar; and 
where the patient positioning unit is configured for movement with the movable mount to compensate for the patient's height and comprises a bite block (26); and 
where the antero-posterior plane is a vertical plane centered on the patient positioning unit and where the plane of symmetry of the dental arch of the patient is a plane centered on the patient's dental arch.
However, the prior art failed to disclose or fairly suggested that the dental imaging apparatus comprises:
a patient positioning unit a bite block configured to provide a second spatial relationship to the scan pattern, where in the second spatial relationship the antero-posterior plane and the plane of symmetry of the dental arch of the patient are not coplanar.

et al. (U. S. Patent No. 9,084,568 B2) disclosed a method that comprises: 
providing a patient positioning unit (25) oriented to an imaging area of a dental imaging apparatus. 
However, the prior art failed to disclose or fairly suggested that the method further comprises:
providing a bite block including opposing surfaces to provide a prescribed spatial relationship, where the bite block comprises at least one bite plate having a plane of symmetry and a shape corresponding to a dental arch, where the prescribed spatial relationship offsets an antero-posterior plane of the patient positioning unit and the plane of symmetry of the at least one bite plate, and 
mounting the bite block to the patient positioning unit to provide the prescribed spatial relationship.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 09 November 2020 with respect to the drawings have been fully considered.  The objections of the drawings have been withdrawn. 
Applicant’s amendments filed 28 July 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 08 November 2021 with respect to claims 1-12 have been fully considered.  The objection of claims 1-12 has been withdrawn.
Applicant’s amendments filed 08 November 2021 with respect to claim 2 have been fully considered.  The objection of claim 2 has been withdrawn.
Applicant’s amendments filed 08 November 2021 with respect to claim 9 have been fully considered.  The objection of claim 9 has been withdrawn.
Applicant’s amendments filed 08 November 2021 with respect to claims 13-16 have been fully considered.  The objections of claims 13-16 have been withdrawn.
Applicant’s amendments filed 08 November 2021 with respect to claim 15 have been fully considered.  The objections of claim 15 have been withdrawn.
Applicant’s amendments filed 08 November 2021 with respect to claims 1-12 and 15 have been fully considered.  The rejection of claims 1-12 and 15 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 09 November 2020 with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments filed 09 November 2020 with respect to claim 3 have been fully considered and are persuasive.  The objection of claim 3 has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Alric et al. (U. S. Patent No. 10,939,882 B2) disclosed a dental bite block for 2D imaging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884